Order issued May 13, 2015.




                                               In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-14-01025-CR
                                    No. 05-14-01026-CR
                                    No. 05-14-01027-CR

                     WILLIAM TREMAINE PATTERSON, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
         Trial Court Cause Nos. F-14-45181-M, F-14-45182-M, and F-14-45183-M

                                          ORDER
                         Before Justices Francis, Brown, and Stoddart

       Based on the Court’s opinion of this date, we GRANT the motion of Dianne Jones

McVay for leave to withdraw as appointed counsel on appeal in the above-numbered cases. We

DIRECT the Clerk of the Court to remove Dianne Jones McVay as counsel of record for

appellant William Tremaine Patterson. We DIRECT the Clerk of the Court to send a copy of

this order and all future correspondence to William Tremaine Patterson, No. 01958939, Byrd

Unit, 21 F.M. 247, Huntsville, Texas, 77320.

                                                        /s/ MOLLY FRANCIS
                                                        JUSTICE